Citation Nr: 1816390	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  08-07 349	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for a lumbar spine disability.  A separate appeal stream with respect to this matter ultimately resulted in a September 2017 Board decision that granted an increased rating of 40 percent for the service connected lumbar spine for the period from April 24, 2007, to October 25, 2015.  

The matter of entitlement to TDIU was found by the Board in an August 2013 remand of, in part, the claim for an increased rating for service connected lumbar spine disability to have been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The claim for TDIU was again remanded by the Board in July 2016 and is now ready for appellate review.  The Board also in July 2016 remanded a claim for an earlier effective date for the grant of service connection for a gastrointestinal disability for the issuance of a statement of the case (SOC) addressing this matter pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Such an SOC was completed in December 2017, and as the Veteran did not perfect an appeal to the Board thereafter with respect to this issue, the only issue for consideration is listed on the Title Page.  

In June 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C. § 7107(e) (2012).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 
FINDINGS OF FACT

1.  Service connection is in effect for arthralgia of the lumbosacral spine, rated as 40 percent disabling; depressive disorder, rated as 30 percent disabling; radiculopathy of the left and right lower extremity secondary to arthralgia of the lumbosacral spine, each rated as 10 percent disabling; and gastroesophageal reflux disease (GERD)/gastritis as secondary to arthralgia of the lumbosacral spine; the service connected disabilities combine to be 70 percent disabling.  

2.  The Veteran reports education through four years of high school and work experience as a school bus driver; he stated that he became too disabled to work in June 1999. 

3.  It is at least as likely as not that the Veteran's service-connected disabilities have precluded him from securing and following substantially gainful employment. 

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for TDIU are met.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable resolution of the claim adjudicated below, no discussion of whether the statutory and regulatory notice and development requirements codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) and C.F.R. 3.159 (2017) have been met is necessary with respect to this claim.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether Unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 

Service connection is in effect for arthralgia of the lumbosacral spine, rated as 40 percent disabling; depressive disorder, rated as 30 percent disabling; radiculopathy of the left and right lower extremity secondary to arthralgia of the lumbosacral spine, each rated as 10 percent disabling; and GERD/gastritis as secondary to arthralgia of the lumbosacral spine.  The service connected disabilities combine to be 70 percent disabling.  As such, the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16 (a) are met

With respect to the Veteran's education and work experience, the Veteran reported on a VA Form 21-8940 "Veteran's Application for Increased Compensation Based on Unemployability" submitted in June 2016 that he had education through four years of high school and work experience as a school bus driver.  He reported therein that he became too disabled to work in June 1999.  A statement from the Veteran's employer received in November 2017 noted that the Veteran retired due to back problems but was presently working as a substitute bus driver. 

While this determination is not binding on the Board, a February 2002 decision by the Social Security Administration (SSA) found the Veteran to be entitled to SSA disability benefits.  While the complete SSA decision and supporting evidence is not of record-attempts by the RO to obtain such resulted in a February 2013 response from the SSA indicating that the additional records could not be obtained because they were destroyed-the portion the SSA determination that is of record found the Veteran to have a disability under SSA provisions from December 2000, and impairment associated with the Veteran's lumbar spine disability was included in the list of disabilities considered to have rendered the Veteran disabled for the purpose of SSA disability benefits.  

At his June 2011 hearing before the undersigned, the Veteran testified that he had been forced to quit his job because he was unable to do any repetitive motion due to his back disability.  See June 1, 2011, hearing transcript, pages 11-12.  There is some corroboration of such testimony in the form of the conclusion following an April 2017 VA examination that the Veteran's service connected back disability impacted the ability of the Veteran to work to the extent that it interfered with prolonged standing, walking, or lifting.  More definitive support for the sworn testimony that the Veteran's back disability was of such severity as to force him to retire from full time employment is a January 2018 statement submitted by a private physician, who stated that the Veteran "is no longer able to be gainfully employed due to service-related low back injury."  

While there is some evidence of record indicating that the Veteran's service connected back disability may not preclude employment, to include a conclusion after an October 2015 VA examination that there was no impact on the Veteran's ability to work due to his back disability, the cumulative effect of such evidence is not so probative as to outweigh the positive evidence, to include the contrary January 2018 private physician's statement set forth above, the Veteran's sworn testimony, and the conclusion as to the impact of the Veteran's back disability on his ability to work following the November 2017 VA examination.  As such, the Board finds that the positive weight of the positive and evidence with respect to this matter is in relative balance.  In short therefore-and also considering the Veteran's educational background, prior work experience, and that fact that part-time employment as a school bus driver noted recently by the Veteran's employer is more indicative of "sporadic" or "marginal" employment than gainful employment, Moore, supra-the Board will resolve all reasonable doubt in favor of the Veteran and find that his service connected disabilities prevent him from securing and following a substantially gainful occupation.  As such, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.16a; Gilbert, supra.


ORDER

Entitlement to TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


